     Case 2:21-cv-00508-MHT-SRW Document 13 Filed 09/13/21 Page 1 of 2




     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WARREN SCOTT, as Executor             )
of the Estate of Nancy                )
Scott, Deceased,
                           )
     Plaintiff,            )
                           )                          CIVIL ACTION NO.
     v.                    )                            2:21cv508-MHT
                           )                                 (WO)
AFLAC, INCORPORATED, d/b/a )
AFLAC,                     )
                           )
     Defendant.            )

                                  ORDER

      Based    upon   the    agreement           of    the       parties,    it    is

ORDERED that:

      (1) Defendant’s partial motion to dismiss (Doc. 5)

is    granted,      and     Counts    II     (negligence/wantonness),

Counts III and IV (bad faith), and Count V (wrongful

death)    of    plaintiff’s      complaint             are       dismissed       with

prejudice.          Count    I   (breach          of     contract)          remains

pending.

      (2) Plaintiff’s         motion        to        remand      (Doc.     8)     is

granted,      and   pursuant     to    28    U.S.C.          §    1447(c),       this
   Case 2:21-cv-00508-MHT-SRW Document 13 Filed 09/13/21 Page 2 of 2




cause   is   remanded    to   the    Circuit     Court    of   Autauga

County, Alabama.

    (3) The motion to substitute and amend style of

case (Doc. 4) is denied without prejudice.

    (4) The clerk of the court is DIRECTED to take

appropriate steps to effect the remand.

    This case is closed in this court.

    DONE, this the 13th day of September, 2021.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
